COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 LINDA S. RESTREPO and CARLOS E.                §
 RESTREPO d/b/a COLLECTIVELY RDI                                No. 08-13-00183-CV
 GLOBAL SERVICES and R&D                        §
 INTERNATIONAL,                                                    Appeal from the
                                                §
                  Appellants,                                County Court at Law No. 5
                                                §
 v.                                                           of El Paso County, Texas
                                                §
 ALLIANCE RIGGERS &                                           (TC# 2012-DCV-04523)
 CONSTRUCTORS, LTD.,                            §

                  Appellee.                     §

                                       JUDGMENT

        The Court has considered this cause on the record and concludes the trial court correctly
denied the request for a special appearance on May 31, 2013. We therefore affirm the trial
court’s order denying the request for a special appearance, in accordance with the opinion of this
Court.
        It appearing to this Court that Appellants are indigent for purposes of appeal, this Court
makes no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF FEBRUARY, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Chew, C.J. (Senior Judge)
Chew, C.J. (Senior Judge)(Sitting by Assignment)